Exhibit 10.28

 

LOGO [g529462g0203034051057.jpg]

July 19, 2017

Mike McClellan

5 Kestrel Lane

Bedminster NJ 07921

Dear Mike:

In light of your agreement to fulfil the role of Interim CFO of the Teva group,
which became effective Saturday, July 1, 2017 (the “Effective Date”), we are
pleased to provide you with this letter which supplements your current terms of
employment as follows:

 

•   Term: Your service as the Interim CFO with the Teva group will begin on the
Effective Date and will conclude on a date to be determined by Teva in its sole
discretion (the “Completion Date”). Teva will communicate the Completion Date to
you in writing not less than two weeks in advance of the Completion Date.

 

•   Bonus: You will be eligible to participate in the Teva 2017 Executive
Officer Bonus Plan with an incentive opportunity equal to 100% of your Annual
Base Salary for the period of time you serve as the Interim CFO, subject to the
terms and conditions of the 2017 Executive Officer Bonus Plan (and, for the
avoidance of doubt, pro-rated for the portion of 2017 from the Effective
Date). For the avoidance of doubt, for the first half of 2017 you will remain
eligible to earn a pro-rata portion pursuant and subject to the terms of the
bonus plan in which you participated prior to the Effective Date.

 

•   One-time Promotion Award: In connection with your promotion to Interim CFO,
you will be eligible to receive a one-time promotion award in an amount
determined in the discretion of Teva’s Chief Executive Officer, not to exceed
$202,500 (the “Promotion Bonus”). Payment of the Promotion Award, if awarded,
will be made to you in cash in two installments, with the first installment
payable within 30 days following November 1, 2017 and the second installment
payable within 30 days following February 1, 2018 (or within 30 days of the last
day in your position as Interim CFO, if earlier). In order to receive payment of
any portion of the Promotion Award, you must remain an active employee of Teva
in good standing through the date on which the Promotion Award is paid.

 

•   Severance and non-compete payment: In the event of either (i) termination of
your employment by the Company without Cause prior to, or within three
(3) months following, the Completion Date or (ii) your voluntary resignation
within three (3) months following the Completion Date in the event that Teva
does not return you to the role of SVP Specialty Medicines Europe effective as
of the Completion Date (each, a “Qualifying Termination”), you will receive
payment of a lump-sum cash payment equal to 18 months of your annual base salary
within 60 days following the date on which your employment terminates,, subject
to your execution, delivery to Teva and non-revocation of a release of claims no
later than 52 days following your Qualifying Termination, and conditioned upon
your compliance with the Covenant not to Compete as set forth below. In the
event of termination of your employment without Cause following the Qualifying
Termination period, your severance eligibility shall be in accordance with
Company’s policy applicable to similarly-situated employees.

 

•  

Covenant not to Compete: By signing this letter, you hereby acknowledge and
agree that, in your capacity as Interim CFO, you will have a great deal of
exposure and access to a broad variety of commercially valuable proprietary
information of the Teva group, including, by way of illustration, confidential
information regarding the Teva group’s current and future products and
strategies, costs



--------------------------------------------------------------------------------

LOGO [g529462g0203034051057.jpg]

 

  and other financial information, R&D and marketing plans and strategies, etc.
As a result of your knowledge of the above information and in consideration for
the benefits offered by Teva under this letter, you affirm and recognize your
continuing obligations with respect to the use and disclosure of confidential
and proprietary information of the Teva group pursuant to Teva’s policies and
the terms and conditions of this letter, and hereby agree that, during the term
of your employment and for a period of twelve (12) months following a Qualifying
Termination, you shall not, directly or indirectly (whether as an officer,
director, owner, employee, partner, consultant or other direct or indirect
service provider) perform any services for any division, subsidiary or product
group of a company, which division, subsidiary or product group is principally
focused on the manufacture of, sale of or trading in (i) generic products or
(ii) specialty pharmaceutical products that are competitive with a fundamental
product manufactured, sold or otherwise traded in by the Teva group as of the
date of such termination of employment, where the determination of whether a
certain product constitutes a fundamental product manufactured, sold or
otherwise traded in by the Teva group shall be reasonably determined on an
ad-hoc basis at the relevant time by the Teva group CEO. If a company described
in the preceding sentence is not organized into divisions, subsidiaries or
product groups, the term “division, subsidiary or product group” in the
preceding sentence shall refer to the entire company.

 

•   Notice. The nature of your employment with us is and will continue to be “at
will,” as defined by applicable law, meaning Teva may terminate your employment
without Cause upon 3 months prior notice (“Notice Period”); provided that Teva
may terminate your employment at any time for Cause without notice. You may
terminate your employment with 3 months prior notice. Teva may, in its sole and
absolute discretion, by written notice, waive your services during the Notice
Period or in respect of any part of such period, and at Teva’s sole discretion
accelerate the effective date of such termination on the condition that Teva
will pay you the monthly Base Salary and all additional compensation and
benefits to which you are entitled in respect of the Notice Period without
regard to any such Teva waiver.

This letter sets forth additional terms to your current employment terms as set
forth in your Offer Letter with Teva dated May 1, 2015, Assignment Letter and
Employee Proprietary Information and Inventions Agreement (“Existing
Arrangements”). In the event of conflict between this Letter and your Existing
Arrangements, the terms set forth in this letter shall govern.

Please signify your acceptance of this letter by July 31, 2017. We are very
excited to have you transition to the role of Interim CFO and we are confident
you can make a significant contribution to our future growth.

Sincerely yours,

/s/ Yitzhak Peterburg

Dr. Yitzhak Peterburg    

Interim President and Chief Executive Officer

 

Acknowledged and agreed:

 

/s/ Michael McClellan

    

 

M. McClellan

    

 

Date